DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a clutch for an automotive air conditioning compressor in combination with the remainder of the structure set forth in claim 1, particularly “the pulley also includes a web wall arranged in a radial plane, the pulley web wall having at least one series of circumferential slots therein, and wherein the armature plate also includes at least one series of circumferential slots therein that is offset radially with respect to the circumferential slots in the pulley web wall”.  The closest prior art previously relied upon does not disclose sets of radially offset circumferential slots, and no motivation was provided to modify the closest prior art to arrive at the claimed invention, absent hindsight.
The prior art does not disclose or render obvious a motivation to provide for an automotive air conditioning assembly in combination with the remainder of the structure set forth in claim 10, particularly "wherein the pulley has a diameter of at most 85 mm and the electromagnet requires less than 15 Watts power to generate a magnetic field in order to urge the armature plate to the engaged position so that the armature plate rotates together with the pulley".
The prior art does not disclose or render obvious a motivation to provide for a clutch for an automotive air conditioning compressor in combination with the remainder of the structure set forth in claim 12, particularly "wherein the carrier circumferential wall has an axial extent sufficiently large to accommodate and support substantially all of helical coils”.  The closest prior art previously relied upon fails to disclose this limitation, and no motivation is provided in the prior art to modify a reference to arrive at the claimed invention, absent hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID R MORRIS/Primary Examiner, Art Unit 3659